SECURITIES PURCHASE AGREEMENT
 
Securities Purchase Agreement dated as of December 27, 2007 (this “Agreement”)
by and between eTelCharge.com, a Nevada corporation, with principal executive
offices located at 1636 N. Hampton, Suite 270, Desoto, Texas 75115 (the
“Company”), and Golden Gate Investors, Inc. (“Holder”).
 
WHEREAS, Holder desires to purchase from the Company, and the Company desires to
issue and sell to Holder, upon the terms and subject to the conditions of this
Agreement, a Convertible Debenture of the Company in the aggregate principal
amount of $1,500,000 (the “Debenture”); and
 
WHEREAS, upon the terms and subject to the conditions set forth in the
Debenture, the Debenture is convertible into shares of the Company’s Common
Stock (the “Common Stock”).
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
 
I.
PURCHASE AND SALE OF DEBENTURE

 
A.            Transaction.  Holder hereby agrees to purchase from the Company,
and the Company has offered and hereby agrees to issue and sell to Holder in a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act of 1933, as amended (the “Securities Act”), the Debenture.
 
B.            Purchase Price; Form of Payment.  The purchase price for the
Debenture to be purchased by Holder hereunder shall be $1,500,000 (the “Purchase
Price”).  Simultaneously with the execution of this Agreement, Holder shall pay
the Purchase Price by wire transfer of $200,000 in immediately available funds
to the Company and delivery to the Company of a Secured Promissory Note in the
principal amount of $1,300,000, in the form attached hereto as Exhibit A (the
“Promissory Note”).  Simultaneous with the execution of this Agreement, the
Company shall deliver the Debenture (which shall have been duly authorized,
issued and executed I/N/O Holder or, if the Company otherwise has been notified,
I/N/O Holder’s nominee) to the Holder.
 
C.            Second Debenture.  Provided that no Event of Default (as defined
in the Debenture) has occurred under the Debenture (provided that Holder may, in
its sole and absolute discretion waive the occurrence of such Event of Default
with respect to this Section), Holder shall, in Holder’s sole and absolute
discretion, select a date during the Second Debenture Period (as defined below)
(with such date as selected by Holder referred to herein as the “Second
Debenture Date”) at which the Company shall sell and the Holder shall purchase a
debenture in the principal amount of $1,500,000 in exchange for a purchase price
of $1,500,000 (the “Second Debenture”), with such purchase price paid via a cash
payment of $200,000 and the issuance of a promissory note in the principal
amount of $1,300,000 (the “Second Promissory Note”), with the form of and terms
of the Second Debenture and the Second Promissory Note and payment of the
purchase price subject to the same terms and conditions of this Agreement, the
Debenture and the Promissory Note, as applicable, including the issuance of a
Stock Pledge Agreement in the same form as the Stock Pledge Agreement (as
defined herein) executed in connection withthe execution of the this Agreement,
and when the Second Debenture is issued, the term “Debenture” as used in this
Agreement shall be deemed to include the Second Debenture in all respects and
when the Second Promissory Note is issued, the term “Promissory Note” as used in
this Agreement shall be deemed to include the Second Promissory Note in all
respects. The closing of the purchase and sale of the Second Debenture and the
issuance of the Second Promissory Note shall occur upon the earlier of (i)
thirty days from the Second Debenture Date, or (ii) the funding of the Second
Debenture by Holder.  For the purposes of this Agreement, the “Second Debenture
Period” shall mean the period that commences on the date hereof and terminates
upon the date that the remaining Principal Amount of the Debenture issued on the
date hereof is equal to an amount not greater than $250,000.

 
-1-

--------------------------------------------------------------------------------

 
 
 
D.            Third Debenture.  Provided that no Event of Default (as defined in
the Debenture) has occurred under the Debenture (provided that Holder may, in
its sole and absolute discretion waive the occurrence of such Event of Default
with respect to this Section), Holder shall, in Holder’s sole and absolute
discretion, select a date during the Third Debenture Period (as defined below)
(with such date as selected by Holder referred to herein as the “Third Debenture
Date”) at which the Company shall sell and the Holder shall purchase a debenture
in the principal amount of $1,500,000 in exchange for a purchase price of
$1,500,000 (the “Third Debenture”), with such purchase price paid via a cash
payment of $200,000 and the issuance of a promissory note in the principal
amount of $1,300,000 (the “Third Promissory Note”), with the form of and terms
of the Third Debenture and the Third Promissory Note and payment of the purchase
price subject to the same terms and conditions of this Agreement, the Debenture
and the Promissory Note, as applicable, including the issuance of a Stock Pledge
Agreement in the same form as the Stock Pledge Agreement (as defined herein)
executed in connection with the execution of the this Agreement, and when the
Third Debenture is issued, the term “Debenture” as used in this Agreement shall
be deemed to include the Third Debenture in all respects and when the Third
Promissory Note is issued, the term “Promissory Note” as used in this Agreement
shall be deemed to include the Third Promissory Note in all respects. The
closing of the purchase and sale of the Third Debenture and the issuance of the
Third Promissory Note shall occur upon the earlier of (i) thirty days from the
Third Debenture Date, or (ii) the funding of the Third Debenture by Holder.  For
the purposes of this Agreement, the “Third Debenture Period” shall mean the
period that commences on the date of the issuance of the Second Debenture to
Holder and terminates upon the date that the remaining Principal Amount of the
Second Debenture is equal to an amount not greater than $250,000.
 
E.            Fourth Debenture.  Provided that no Event of Default (as defined
in the Debenture) has occurred under the Debenture (provided that Holder may, in
its sole and absolute discretion waive the occurrence of such Event of Default
with respect to this Section), Holder shall, in Holder’s sole and absolute
discretion, select a date during the Fourth Debenture Period (as defined below)
(with such date as selected by Holder referred to herein as the “Fourth
Debenture Date”) at which the Company shall sell and the Holder shall purchase a
debenture in the principal amount of $1,500,000 in exchange for a purchase price
of $1,500,000 (the “Fourth Debenture”), with such purchase price paid via a cash
payment of $200,000 and the issuance of a promissory note in the principal
amount of $1,300,000 (the “Fourth Promissory Note”), with the form of and terms
of the Fourth Debenture and the Fourth Promissory Note and payment of the
purchase price subject to the same terms and conditions of this Agreement, the
Debentureand the Promissory Note, as applicable, including the issuance of a
Stock Pledge Agreement in the same form as the Stock Pledge Agreement (as
defined herein) executed in connection with the execution of the this Agreement,
and when the Fourth Debenture is issued, the term “Debenture” as used in this
Agreement shall be deemed to include the Fourth Debenture in all respects and
when the Fourth Promissory Note is issued, the term “Promissory Note” as used in
this Agreement shall be deemed to include the Fourth Promissory Note in all
respects. The closing of the purchase and sale of the Fourth Debenture and the
issuance of the Fourth Promissory Note shall occur upon the earlier of (i)
thirty days from the Fourth Debenture Date, or (ii) the funding of the Fourth
Debenture by Holder.  For the purposes of this Agreement, the “Fourth Debenture
Period” shall mean the period that commences on the date of the issuance of the
Third Debenture to Holder and terminates upon the date that the remaining
Principal Amount of the Third Debenture is equal to an amount not greater than
$250,000.

 
-2-

--------------------------------------------------------------------------------

 
 
 
F.            Non-Funding Penalty.  Notwithstanding the foregoing requirements
of Holder to purchase each of the Second Debenture, Third Debenture and Fourth
Debenture (each, an “Additional Debenture” and collectively, the “Additional
Debentures”), in the event that Holder does not purchase any or all of the
Additional Debentures within 10 business days of the date that the delivery of
funds associated with such purchase would otherwise be due, upon 20 days’ prior
written notice from the Company of such failure to so purchase any or all of the
Additional Debentures, Holder shall pay an amount equal to $100,000 (the
“Non-Funding Penalty”) to the Company.  The amount payable by the Holder to the
Company in connection with any damages, losses, claims or other amounts in
connection with the failure of the Holder to purchase any or all of the
Additional Debentures shall not exceed $100,000 in the aggregate.  Upon the
payment of the Non-Funding Penalty to the Company, the Holder shall have no
further obligations or duties under this Agreement, the Debenture or any
agreements or debentures entered into in connection with any of the Additional
Debentures, if any, with respect to the purchase of any Additional Debenture or
other duties to deliver any additional funds to the Company, provided however,
that other than with respect to the removal of the requirement to enter into any
Additional Debenture, the Company and the Holder shall remain obligated and
bound by the remaining terms and conditions of this Agreement, the Debenture,
the Promissory Note and any agreements or debentures previously entered into in
connection with any Additional Debenture.  The Company’s sole and exclusive
remedy in the event that the Holder fails to purchase any or all of the
Additional Debentures shall be the right of the Company to receive the
Non-Funding Penalty from the Holder.
 
 
II.
HOLDER’S REPRESENTATIONS AND WARRANTIES

 
Holder represents and warrants to and covenants and agrees with the Company as
follows:
 
1.            Holder is purchasing the Debenture and the Common Stock issuable
upon conversion or redemption of the Debenture (the “Conversion Shares” and,
collectively with the Debenture, the “Securities”) for its own account, for
investment purposes only and not with a view towards or in connection with the
public sale or distribution thereof in violation of the Securities Act.

 
-3-

--------------------------------------------------------------------------------

 

 
2.            Holder is (i) an “accredited investor” within the meaning of Rule
501 of Regulation D under the Securities Act, (ii) experienced in making
investments of the kind contemplated by this Agreement, (iii) capable, by reason
of its business and financial experience, of evaluating the relative merits and
risks of an investment in the Securities, and (iv) able to afford the loss of
its investment in the Securities.
 
3.            Holder understands that the Securities are being offered and sold
by the Company in reliance on an exemption from the registration requirements of
the Securities Act and equivalent state securities and “blue sky” laws, and that
the Company is relying upon the accuracy of, and Holder’s compliance with,
Holder’s representations, warranties and covenants set forth in this Agreement
to determine the availability of such exemption and the eligibility of Holder to
purchase the Securities;
 
4.            Holder understands that the Securities have not been approved or
disapproved by the Securities and Exchange Commission (the “Commission”) or any
state or provincial securities commission.
 
5.            This Agreement has been duly and validly authorized, executed and
delivered by Holder and is a valid and binding agreement of Holder enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and except as rights to
indemnity and contribution may be limited by federal or state securities laws or
the public policy underlying such laws.
 
 
III.
THE COMPANY’S REPRESENTATIONS

 
The Company represents and warrants as of the date hereof to the Holder that,
except as set forth on Schedule III attached hereto, the statements contained in
this Section 3 are complete and accurate as of the date of this Agreement.  As
used in this Section 3, the term “Knowledge” shall mean the knowledge of the
members of the board of directors of the Company and/or the officers or
employees of the Company after reasonable investigation.
 
A.            Capitalization.
 
1.            The authorized capital stock of the Company consists of
400,000,000 shares of Common Stock of which 282,087,602 shares are issued and
outstanding as of the date hereof and are fully paid and nonassessable. The
amount, exercise, conversion or subscription price and expiration date for each
outstanding option and other security or agreement to purchase shares of Common
Stock is accurately set forth on Schedule III.A.1.
 
2.            The Conversion Shares have been duly and validly authorized and
reserved for issuance by the Company (based, for the purposes of this Section
III.A.2. only, on an assumed $0.05 Conversion Price), and, when issued by the
Company upon conversion of the Debenture, will be duly and validly issued, fully
paid and nonassessable and will not subject the holder thereof to personal
liability by reason of being such holder.

 
-4-

--------------------------------------------------------------------------------

 

 
3.            Except as disclosed on Schedule III.A.3., there are no preemptive,
subscription, “call,” right of first refusal or other similar rights to acquire
any capital stock of the Company or other voting securities of the Company that
have been issued or granted to any person and no other obligations of the
Company to issue, grant, extend or enter into any security, option, warrant,
“call,” right, commitment, agreement, arrangement or undertaking with respect to
any of their respective capital stock.
 
B.            Organization; Reporting Company Status.
 
1.            The Company is a corporation duly organized, validly existing and
in good standing under the laws of the state or jurisdiction in which it is
incorporated and is duly qualified as a foreign corporation in all jurisdictions
in which the failure so to qualify would reasonably be expected to have a
material adverse effect on the business, properties, prospects, condition
(financial or otherwise) or results of operations of the Company or on the
consummation of any of the transactions contemplated by this Agreement (a
“Material Adverse Effect”).
 
2.            The Company is subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).  The Common
Stock is traded on the OTC Bulletin Board service of the National Association of
Securities Dealers, Inc. (“OTCBB”) and the Company has not received any notice
regarding, and to its Knowledge there is no threat of, the termination or
discontinuance of the eligibility of the Common Stock for such trading.
 
C.            Authorization.  The Company (i) has duly and validly authorized
and reserved for issuance shares of Common Stock, which is a number sufficient
for the conversion of the Debenture in full and (ii) at all times from and after
the date hereof shall have a sufficient number of shares of Common Stock duly
and validly authorized and reserved for issuance to satisfy the conversion of
the Debenture in full.  The Company understands and acknowledges the potentially
dilutive effect on the Common Stock of the issuance of the Conversion
Shares.  The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Debenture in accordance with this
Agreement is absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other stockholders of the
Company and notwithstanding the commencement of any case under 11 U.S.C. § 101
et seq. (the “Bankruptcy Code”).  In the event the Company is a debtor under the
Bankruptcy Code, the Company hereby waives to the fullest extent permitted any
rights to relief it may have under 11 U.S.C. § 362 in respect of the conversion
of the Debenture.  The Company agrees, without cost or expense to Holder, to
take or consent to any and all action necessary to effectuate relief under
11 U.S.C. § 362.
 
D.            Authority; Validity and Enforceability.  The Company has the
requisite corporate power and authority to enter into the Documents (as such
term is hereinafter defined) and to perform all of its obligations hereunder and
thereunder (including the issuance, sale and delivery to Holder of the
Securities).  The execution, delivery and performance by the Company of the
Documents and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the Debenture
and the issuance and reservation for issuance of the Conversion Shares) have
been duly and validly authorized byall necessary corporate action on the part of
the Company and no further filing, consent, or authorization is required by the
Company, its board of directors, or its stockholders.  Each of the Documents has
been duly and validly executed and delivered by the Company and each Document
constitutes a valid and binding obligation of the Company enforceable against it
in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and except as rights to indemnity and
contribution may be limited by federal or state securities laws or the public
policy underlying such laws.  The Securities have been duly and validly
authorized for issuance by the Company and, when executed and delivered by the
Company, will be valid and binding obligations of the Company enforceable
against it in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally.  For purposes
of this Agreement, the term “Documents” means (i) this Agreement; (ii) the
Debenture; (iii) the Promissory Note; and (iv) the Stock Pledge Agreement dated
as of the date hereof between the Holder and the parties listed on the signature
pages thereto (the “Stock Pledge Agreement”).

 
-5-

--------------------------------------------------------------------------------

 
 
 
E.            Validity of Issuance of the Securities.  The Debenture and the
Conversion Shares upon their issuance in accordance with the Debenture, will be
validly issued and outstanding, fully paid and nonassessable, and not subject to
any preemptive rights, rights of first refusal, tag-along rights, drag-along
rights or other similar rights.
 
F.            Non-contravention.  The execution and delivery by the Company of
the Documents, the issuance of the Securities, and the consummation by the
Company of the other transactions contemplated hereby and thereby do not, and
compliance with the provisions of this Agreement and other Documents will not,
conflict with, or result in any violation of, or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of a material benefit
under, or result in the creation of any Lien (as such term is hereinafter
defined) upon any of the properties or assets of the Company or any of its
Subsidiaries under, or result in the termination of, or require that any consent
be obtained or any notice be given with respect to (i) the Articles or
Certificate of Incorporation or By-Laws of the Company or the comparable charter
or organizational documents of any of its Subsidiaries, in each case as amended
to the date of this Agreement, (ii) any loan or credit agreement, debenture,
bond, mortgage, indenture, lease, contract or other agreement, instrument or
permit applicable to the Company or any of its Subsidiaries or their respective
properties or assets or (iii) any statute, law, rule or regulation applicable
to, or any judgment, decree or order of any court or government body having
jurisdiction over, the Company or any of its Subsidiaries or any of their
respective properties or assets.  A “Lien” means any assignment, transfer,
pledge, mortgage, security interest or other encumbrance of any nature, or an
agreement to do so, or the ownership or acquisition or agreement to acquire any
asset or property of any character subject to any of the foregoing encumbrances
(including any conditional sale contract or other title retention agreement).
 
G.            Approvals.  No authorization, approval or consent of any court or
public or governmental authority is required to be obtained by the Company for
the issuance and sale ofthe Securities to Holder as contemplated by this
Agreement, except such authorizations, approvals and consents as have been
obtained by the Company prior to the date hereof.

 
-6-

--------------------------------------------------------------------------------

 
 
H.            Commission Filings.  Except as set forth on Schedule III.H., the
Company has properly and timely filed (or if not timely filed, such filing have
since been made) with the Commission all reports, proxy statements, forms and
other documents required to be filed with the Commission under the Securities
Act and the Exchange Act since becoming subject to such Acts (the “Commission
Filings”).  As of their respective dates, (i) the Commission Filings complied in
all material respects with the requirements of the Securities Act or the
Exchange Act, as the case may be, and the rules and regulations of the
Commission promulgated thereunder applicable to such Commission Filings and (ii)
none of the Commission Filings contained at the time of its filing any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the Commission Filings, as of the dates of
such documents, were true and complete in all material respects and complied
with applicable accounting requirements and the published rules and regulations
of the Commission with respect thereto, were prepared in accordance with
generally accepted accounting principles in the United States (“GAAP”) (except
in the case of unaudited statements permitted by Form 10-QSB under the Exchange
Act) applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly presented the consolidated financial
position of the Company and its Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments that in the aggregate are not material and to any other adjustment
described therein).
 
I.            Full Disclosure.  There is no fact known to the Company (other
than general economic or industry conditions known to the public generally) that
has not been fully disclosed in the Commission Filings that (i) reasonably could
be expected to have a Material Adverse Effect or (ii) reasonably could be
expected to materially and adversely affect the ability of the Company to
perform its obligations pursuant to the Documents.
 
J.            Absence of Events of Default.  No “Event of Default” (as defined
in any agreement or instrument to which the Company is a party) and no event
which, with notice, lapse of time or both, would constitute an Event of Default
(as so defined), has occurred and is continuing.
 
K.            Securities Law Matters.  Assuming the accuracy of the
representations and warranties of Holder set forth in Article II, the offer and
sale by the Company of the Securities is exempt from (i) the registration and
prospectus delivery requirements of the Securities Act and the rules and
regulations of the Commission thereunder and (ii) the registration and/or
qualification provisions of all applicable state and provincial securities and
“blue sky” laws.  The Company shall not directly or indirectly take, and shall
not permit any of its directors, officers or Affiliates directly or indirectly
to take, any action (including, without limitation, any offering or sale to any
person or entity of any security similar to the Debenture) which will make
unavailable the exemption from Securities Act registration being relied upon by
the Company forthe offer and sale to Holder of the Debenture and the Conversion
Shares, as contemplated by this Agreement.  No form of general solicitation or
advertising has been used or authorized by the Company or any of its officers,
directors or Affiliates in connection with the offer or sale of the Debenture
(and the Conversion Shares), as contemplated by this Agreement or any other
agreement to which the Company is a party.  As used in the Documents,
“Affiliate” has the meaning ascribed to such term in Rule 12b-2 under the
Exchange Act.

 
-7-

--------------------------------------------------------------------------------

 
 
L.            Registration Rights.  Except as set forth on Schedule III.L., no
Person has, and as of the Closing (as such term is hereinafter defined), no
Person shall have, any demand, “piggy-back” or other rights to cause the Company
to file any registration statement under the Securities Act relating to any of
its securities or to participate in any such registration statement.
 
M.            Interest.  The timely payment of interest on the Debenture is not
prohibited by the Articles or Certificate of Incorporation or By-Laws of the
Company, in each case as amended to the date of this Agreement, or any
agreement, contract, document or other undertaking to which the Company is a
party.
 
N.            No Misrepresentation.  No representation or warranty of the
Company contained in this Agreement or any of the other Documents, any schedule,
annex or exhibit hereto or thereto or any agreement, instrument or certificate
furnished by the Company to Holder pursuant to this Agreement contains any
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading.
 
O.            Finder’s Fee.  There is no finder’s fee, brokerage commission or
like payment in connection with the transactions contemplated by this Agreement
for which Holder is liable or responsible.
 
P.            Subsidiaries.  Other than the Subsidiaries, the Company does not
presently own or control, directly or indirectly, any interest in any other
corporation, association, or other business entity.  The Company is not a
participant in any joint venture, partnership, or similar arrangement.
 
Q.            Litigation.  Other than as disclosed in the Commission Filings,
there is no action, suit, proceeding or investigation pending or, to the
Company’s knowledge, currently threatened against the Company or its
Subsidiaries that questions the validity of this Agreement, the Documents, or
the right of the Company to enter into such agreements, or to consummate the
transactions contemplated hereby or thereby, or that might result, either
individually or in the aggregate, in any material adverse changes in the
business, assets or condition of the Company and its Subsidiaries, taken as a
whole, financially or otherwise, or any change in the current equity ownership
of the Company or its Subsidiaries.  Neither the Company nor its Subsidiaries
are parties or subject to the provisions of any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality.  There
is no action, suit, proceeding or investigation by the Company or its
Subsidiaries currently pending or that the Company or its Subsidiaries intends
to initiate.

 
-8-

--------------------------------------------------------------------------------

 

 
R.            Agreements.  Except for agreements explicitly contemplated hereby,
or disclosed in the Commission Filings, there are no agreements, understandings
or proposed transactions between the Company and any of its officers, directors,
Affiliates, or any affiliate thereof.
 
S.            Tax Returns.  Except as disclosed in the Commission Filings, the
Company and each of its Subsidiaries has made and filed all federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject and (unless and only to the extent that the
Company and each of its Subsidiaries has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.
 
 
IV.
CERTAIN COVENANTS AND ACKNOWLEDGMENTS

 
A.            Filings.  The Company shall make all necessary Commission Filings
and “blue sky” filings required to be made by the Company in connection with the
sale of the Securities to Holder as required by all applicable laws, and shall
provide a copy thereof to Holder promptly after such filing.
 
B.            Reporting Status.  So long as Holder beneficially owns any of the
Securities, the Company shall timely file all reports required to be filed by it
with the Commission pursuant to Section 13 or 15(d) of the Exchange Act or
otherwise required by the Exchange Act.  On or before the fourth Business Day
following the date hereof, the Company shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Documents in the
form required by the Exchange Act and attaching the material Documents
(including, without limitation, this Agreement, the Debenture and the Stock
Pledge Agreement) as exhibits to such filing.
 
C.            Listing.  Except to the extent the Company lists its Common Stock
on The New York Stock Exchange, The American Stock Exchange or The Nasdaq Stock
Market, the Company shall use its best efforts to maintain its listing of the
Common Stock on OTCBB.  If the Common Stock is delisted from OTCBB, the Company
will use its best efforts to list the Common Stock on the most liquid national
securities exchange or quotation system that the Common Stock is qualified to be
listed on.
 
D.            Reserved Conversion Common Stock.  The Company at all times from
and after the date hereof shall have such number of shares of Common Stock duly
and validly authorized and reserved for issuance as shall be sufficient for the
conversion in full of the Debenture, provided however that the Company shall not
be required to authorize and reserve additional shares of Common Stock required
for the conversion of any Additional Debenture until the 6 month anniversary of
the date hereof.

 
-9-

--------------------------------------------------------------------------------

 

 
E.            Information.  Each of the parties hereto acknowledges and agrees
that Holder shall not be provided with, nor be given access to, any material
non-public information relating to the Company.
 
F.            Accounting and Reserves.  The Company shall maintain a standard
and uniform system of accounting and shall keep proper books and records and
accounts in which full, true, and correct entries shall be made of its
transactions, all in accordance with GAAP applied on consistent basis through
all periods, and shall set aside on such books for each fiscal year all such
reserves for depreciation, obsolescence, amortization, bad debts and other
purposes in connection with its operations as are required by such principles so
applied.
 
G.            Transactions with Affiliates.  So long as the Debenture is
outstanding, neither the Company nor any of its Subsidiaries shall, directly or
indirectly, enter into any material transaction or agreement with any
stockholder, officer, director or Affiliate of the Company or family member of
any officer, director or Affiliate of the Company, unless the transaction or
agreement is (i) reviewed and approved by a majority of Disinterested Directors
(as such term is hereinafter defined) and (ii) on terms no less favorable to the
Company or the applicable Subsidiary than those obtainable from a nonaffiliated
person.  A “Subsidiary” means any entity of which securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are owned directly or
indirectly by the Company.  A “Disinterested Director” shall mean a director of
the Company who is not and has not been an officer or employee of the Company
and who is not a member of the family of, controlled by or under common control
with, any such officer or employee.
 
H.            Certain Restrictions.  So long as the Debenture is outstanding, no
dividends shall be declared or paid or set apart for payment nor shall any other
distribution be declared or made upon any capital stock of the Company, nor
shall any capital stock of the Company be redeemed, purchased or otherwise
acquired (other than a redemption, purchase or other acquisition of shares of
Common Stock made for purposes of an employee incentive or benefit plan
(including a stock option plan) of the Company or pursuant to any of the
security agreements listed on Schedule IV.H) for any consideration by the
Company, directly or indirectly, nor shall any moneys be paid to or made
available for a sinking fund for the redemption of any Common Stock.
 
I.            Short Selling. So long as the Debenture is outstanding, Holder
agrees and covenants on its behalf and on behalf of its affiliates that neither
Holder nor its affiliates shall at any time engage in any short sales with
respect to the Company’s Common Stock, or sell put options or similar
instruments with respect to the Company’s Common Stock. The parties acknowledge
that Holder shall be entitled, subject to applicable securities laws, to sell
the Common Stock from each Debenture conversion immediately upon submission of
the applicable Debenture Conversion Notice, and payment of the purchase price,
to the Company for such Common Stock.

 
-10-

--------------------------------------------------------------------------------

 

 
 
V.
ISSUANCE OF COMMON STOCK

       
 
A.            The Company undertakes and agrees that no instruction other than
the instructions referred to in this Article V shall be given to its transfer
agent for the Conversion Shares and that the Conversion Shares shall otherwise
be freely transferable on the books and records of the Company as and to the
extent provided in this Agreement and applicable law. Nothing contained in this
Section V.A. shall affect in any way Holder’s obligations and agreement to
comply with all applicable securities laws upon resale of such Common Stock.
 
B.            Holder shall have the right to convert the Debenture by
telecopying an executed and completed Conversion Notice (as such term is defined
in the Debenture) to the Company. Each date on which a Conversion Notice is
telecopied to and received by the Company in accordance with the provisions
hereof shall be deemed a Conversion Date (as such term is defined in the
Debenture). The Company shall cause the transfer agent to transmit the
certificates evidencing the Common Stock issuable upon conversion of the
Debenture (together with a new debenture, if any, representing the principal
amount of the Debenture not being so converted) to Holder via express courier,
or if a Registration Statement covering the Common Stock has been declared
effective by the SEC by electronic transfer, within three (3) business days
after receipt by the Company of the Conversion Notice, as applicable (the
“Delivery Date”).
 
C.            Upon the conversion of the Debenture or respective part thereof,
the Company shall, at its own cost and expense, take all necessary action
(including the issuance of an opinion of counsel) to assure that the Company's
transfer agent shall issue stock certificates in the name of Holder (or its
nominee) or such other persons as designated by Holder and in such denominations
to be specified at conversion or exercise representing the number of shares of
common stock issuable upon such conversion or exercise. The Company warrants
that the Conversion Shares will be unlegended, free-trading, and freely
transferable, and will not contain a legend restricting the resale or
transferability of the Company Common Stock provided the Conversion Shares, as
applicable, are being sold pursuant to an effective registration statement
covering the Common Stock to be sold or is otherwise freely transferable under
Rule 144(k) promulgated under the Securities Act, or its successor.
 
D.            The Company understands that a delay in the delivery of the Common
Stock in the form required pursuant to this section, or the Mandatory Redemption
Amount described in Section E hereof, beyond the Delivery Date or Mandatory
Redemption Payment Date (as hereinafter defined) could result in economic loss
to the Holder. As compensation to the Holder for such loss, the Company agrees
to pay late payments to the Holder for late issuance of Common Stock in the form
required pursuant to Section E hereof upon Conversion of the Debenture or late
payment of the Mandatory Redemption Amount, in the amount of $100 per business
day after the Delivery Date or Mandatory Redemption Payment Date, as the case
may be, for each $10,000 of Debenture principal amount being converted or
redeemed. The Company shall pay any payments incurred under this Section in
immediately available funds upon demand. Furthermore, in addition to any other
remedies which may be available to the Holder, in the event that the Company
fails for any reason to effect delivery of the Common Stock by the Delivery Date
or make payment by the Mandatory Redemption Payment Date, the Holder will
beentitled to revoke all or part of the relevant Notice of Conversion or rescind
all or part of the notice of Mandatory Redemption by delivery of a notice to
such effect to the Company whereupon the Company and the Holder shall each be
restored to their respective positions immediately prior to the delivery of such
notice, except that late payment charges described above shall be payable
through the date notice of revocation or rescission is given to the Company.

 
-11-

--------------------------------------------------------------------------------

 
 
E.            Mandatory Redemption. In the event the Company is prohibited from
issuing Common Stock, or fails to timely deliver Common Stock on a Delivery
Date, or upon the occurrence of an Event of Default (as defined in the
Debenture) or for any reason other than pursuant to the limitations set forth
herein, then at the Holder's election, the Company must pay to the Holder ten
(10) business days after request by the Holder or on the Delivery Date (if
requested by the Holder) a sum of money determined by multiplying up to the
outstanding Principal Amount (as defined in the Debenture) of the Debenture
designated by the Holder by 120%, together with accrued but unpaid interest
thereon ("Mandatory Redemption Payment"). The Mandatory Redemption Payment must
be received by the Holder on the same date as the Company Common Stock otherwise
deliverable or within ten (10) business days after request, whichever is sooner
("Mandatory Redemption Payment Date"). Upon receipt of the Mandatory Redemption
Payment, the corresponding Debenture principal and interest will be deemed paid
and no longer outstanding.
 
F.            Buy-In. In addition to any other rights available to the Holder,
if the Company fails to deliver to the Holder such Common Stock issuable upon
conversion of a Debenture by the Delivery Date and if ten (10) days after the
Delivery Date the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Common Stock which the Holder anticipated receiving upon such conversion (a
"Buy-In"), then the Company shall pay in cash to the Holder (in addition to any
remedies available to or elected by the Holder) the amount by which (A) the
Holder's total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (B) the aggregate principal and/or
interest amount of the Debenture for which such conversion was not timely
honored, together with interest thereon at a rate of 15% per annum, accruing
until such amount and any accrued interest thereon is paid in full (which amount
shall be paid as liquidated damages and not as a penalty). For example, if the
Holder purchases shares of Common Stock having a total purchase price of $11,000
to cover a Buy-In with respect to an attempted conversion of $10,000 of
Debenture principal, the Company shall be required to pay the Holder $1,000,
plus interest. The Holder shall provide the Company written notice indicating
the amounts payable to the Holder in respect of the Buy-In.
 
G.            The Securities shall be deemed delivered by the Company to the
Holder upon the Holder’s delivery of the Purchase Price (including the
Promissory Note) at the Closing.
 
 
VI.
CLOSING DATE

 
The “Closing” shall occur by the delivery: (i) to the Holder of the documents
evidencing the Debenture and all other Documents, and (ii) to the Company the
Purchase Price, includingthe Promissory Note, and the date on which the Closing
occurs shall be referred to herein as the “Closing Date”.

 
-12-

--------------------------------------------------------------------------------

 
 
 
 
VII.
CONDITIONS TO THE COMPANY’S OBLIGATIONS

 
Holder understands that the Company’s obligation to sell the Debenture on the
Closing Date to Holder pursuant to this Agreement is conditioned upon:
 
A.            Delivery by Holder to the Company of the Purchase Price, including
the Promissory Note evidencing such applicable portion of the Purchase Price;
 
B.            The accuracy on the Closing Date of the representations and
warranties of Holder contained in this Agreement and the other Documents as if
made on the Closing Date (except for representations and warranties which, by
their express terms, speak as of and relate to a specified date, in which case
such accuracy shall be measured as of such specified date) and the performance
by Holder in all material respects on or before the Closing Date of all
covenants and agreements of Holder required to be performed by it pursuant to
this Agreement and the other Documents on or before the Closing Date; and
 
C.            There shall not be in effect any law or order, ruling, judgment or
writ of any court or public or governmental authority restraining, enjoining or
otherwise prohibiting any of the transactions contemplated by this Agreement.
 
VIII.
CONDITIONS TO HOLDER’S OBLIGATIONS

 
The Company understands that Holder’s obligation to purchase the Securities on
the Closing Date pursuant to this Agreement is conditioned upon:
 
A.            Delivery by the Company of the Debenture (I/N/O Holder or I/N/O
Holder’s nominee) to Holder;
 
B.            The accuracy on the Closing Date of the representations and
warranties of the Company contained in this Agreement as if made on the Closing
Date (except for representations and warranties which, by their express terms,
speak as of and relate to a specified date, in which case such accuracy shall be
measured as of such specified date) and the performance by the Company in all
respects on or before the Closing Date of all covenants and agreements of the
Company required to be performed by it pursuant to this Agreement on or before
the Closing Date, all of which shall be confirmed to Holder by delivery of the
certificate of the chief executive officer of the Company to that effect;
 
C.            The Company shall have delivered to the Holder a certificate of
the Company executed by an officer of the Company, dated as of the Closing,
certifying the resolutions adopted by the Company’s board of directors
authorizing the execution of the Documents, the issuance of the Securities, and
the transactions contemplated hereby, and copies of any required third party
consents, approvals and filings required in connection with the consummation of
the transactions contemplated by this Agreement;

 
-13-

--------------------------------------------------------------------------------

 

 
D.            There not having occurred (i) any general suspension of trading
in, or limitation on prices listed for, the Common Stock on the OTCBB/Pink
Sheet, (ii) the declaration of a banking moratorium or any suspension of
payments in respect of banks in the United States, (iii) the commencement of a
war, armed hostilities or other international or national calamity directly or
indirectly involving the United States or any of its territories, protectorates
or possessions or (iv) in the case of the foregoing existing at the date of this
Agreement, a material acceleration or worsening thereof;
 
E.            There not having occurred any event or development, and there
being in existence no condition, having or which reasonably and foreseeably
could have a Material Adverse Effect;
 
F.            There shall not be in effect any law, order, ruling, judgment or
writ of any court or public or governmental authority restraining, enjoining or
otherwise prohibiting any of the transactions contemplated by this Agreement;
 
F.            The Company shall have obtained all consents, approvals or waivers
from governmental authorities and third persons necessary for the execution,
delivery and performance of the Documents and the transactions contemplated
thereby, all without material cost to the Company;
 
G.            Holder shall have received such additional documents,
certificates, payment, assignments, transfers and other deliveries as it or its
legal counsel may reasonably request and as are customary to effect a closing of
the matters herein contemplated;


H.            Delivery by the Company of an enforceability opinion with respect
to this Agreement and the transactions contemplated hereunder from its outside
counsel in form and substance satisfactory to Holder;


I.            Delivery to the Holder of the fully executed Stock Pledge
Agreement and the delivery of the Pledged Shares (as defined in the Stock Pledge
Agreement) to the Holder in connection therewith; and


I.            Delivery by the Company of a valid waiver of any preemptive rights
held by the individuals and/or parties listed on Schedule III.A.3 hereto in form
and substance satisfactory to Holder.
 
 
IX.
SURVIVAL; INDEMNIFICATION

 
A.            The representations, warranties and covenants made by each of the
Company and Holder in this Agreement, the annexes, schedules and exhibits hereto
and in each instrument, agreement and certificate entered into and delivered by
them pursuant to this Agreement shall survive the Closing and the consummation
of the transactions contemplated hereby. In the event of a breach or violation
of any of such representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach or violation available to it under the provisions
of this Agreement orotherwise, whether at law or in equity, irrespective of any
investigation made by or on behalf of such party on or prior to the Closing
Date.

 
-14-

--------------------------------------------------------------------------------

 
 
B.            The Company hereby agrees to indemnify and hold harmless Holder,
its affiliates and their respective officers, directors, employees, consultants,
partners and members (collectively, the “Holder Indemnitees”) from and against
any and all losses, claims, damages, judgments, penalties, liabilities and
deficiencies (collectively, “Losses”) and agrees to reimburse Holder Indemnitees
for all reasonable out-of-pocket expenses (including the reasonable fees and
expenses of legal counsel), in each case promptly as incurred by Holder
Indemnitees and to the extent arising out of or in connection with:
 
1.            any misrepresentation, omission of fact or breach of any of the
Company’s representations or warranties contained in this Agreement or the other
Documents, or the annexes, schedules or exhibits hereto or thereto or any
instrument, agreement or certificate entered into or delivered by the Company
pursuant to this Agreement or the other Documents;
 
2.            any failure by the Company to perform any of its covenants,
agreements, undertakings or obligations set forth in this Agreement or the other
Documents or any instrument, certificate or agreement entered into or delivered
by the Company pursuant to this Agreement or the other Documents; and
 
3.            any claims by third parties in connection with the purchase of the
Debenture, the conversion of the Debenture, the payment of interest on the
Debenture, the consummation of the transactions contemplated by this Agreement
and the other Documents, the use of any of the proceeds of the Purchase Price by
the Company, the purchase or ownership of any or all of the Securities, the
performance by the parties hereto of their respective obligations hereunder and
under the Documents or any claim, litigation, investigation, proceedings or
governmental action relating to any of the foregoing, whether or not Holder is a
party thereto.
 
C.            Promptly after receipt by a party seeking indemnification pursuant
to this Article VIII (an “Indemnified Party”) of written notice of any
investigation, claim, proceeding or other action in respect of which
indemnification is being sought (each, a “Claim”), the Indemnified Party
promptly shall notify the Company against whom indemnification pursuant to this
Article VIII is being sought (the “Indemnifying Party”) of the commencement
thereof, but the omission so to notify the Indemnifying Party shall not relieve
it from any liability that it otherwise may have to the Indemnified Party except
to the extent that the Indemnifying Party is materially prejudiced and forfeits
substantive rights or defenses by reason of such failure.  In connection with
any Claim as to which both the Indemnifying Party and the Indemnified Party are
parties, the Indemnifying Party shall be entitled to assume the defense
thereof.  Notwithstanding the assumption of the defense of any Claim by the
Indemnifying Party, the Indemnified Party shall have the right to employ
separate legal counsel and to participate in the defense of such Claim, and the
Indemnifying Party shall bear the reasonable fees, out-of-pocket costs and
expenses of such separate legal counsel to the Indemnified Party if (and only
if): (x) the Indemnifying Party shall have agreed to pay such fees,
out-of-pocket costs and expenses,(y) the Indemnified Party and the Indemnifying
Party reasonably shall have concluded that representation of the Indemnified
Party and the Indemnifying Party by the same legal counsel would not be
appropriate due to actual or, as reasonably determined by legal counsel to the
Indemnified Party, potentially differing interests between such parties in the
conduct of the defense of such Claim, or if there may be legal defenses
available to the Indemnified Party that are in addition to or disparate from
those available to the Indemnifying Party or (z) the Indemnifying Party shall
have failed to employ legal counsel reasonably satisfactory to the Indemnified
Party within a reasonable period of time after notice of the commencement of
such Claim.  If the Indemnified Party employs separate legal counsel in
circumstances other than as described in clauses (x), (y) or (z) above, the
fees, costs and expenses of such legal counsel shall be borne exclusively by the
Indemnified Party.  Except as provided above, the Indemnifying Party shall not,
in connection with any Claim in the same jurisdiction, be liable for the fees
and expenses of more than one firm of legal counsel for the Indemnified Party
(together with appropriate local counsel).  The Indemnifying Party shall not,
without the prior written consent of the Indemnified Party (which consent shall
not unreasonably be withheld), settle or compromise any Claim or consent to the
entry of any judgment that does not include an unconditional release of the
Indemnified Party from all liabilities with respect to such Claim or judgment.

 
-15-

--------------------------------------------------------------------------------

 
 
 
D.            In the event one party hereunder should have a claim for
indemnification that does not involve a claim or demand being asserted by a
third party, the Indemnified Party promptly shall deliver notice of such claim
to the Indemnifying Party. If the Indemnified Party disputes the claim, such
dispute shall be resolved by mutual agreement of the Indemnified Party and the
Indemnifying Party or by binding arbitration conducted in accordance with the
procedures and rules of the American Arbitration Association. Judgment upon any
award rendered by any arbitrators may be entered in any court having competent
jurisdiction thereof.
 
 
X.
GOVERNING LAW

 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of California, without regard to the conflicts of law principles of
such state.
 
 
XI.
SUBMISSION TO JURISDICTION

 
Each of the parties hereto consents to the exclusive jurisdiction of the federal
courts whose districts encompass any part of the City of San Diego or the state
courts of the State of California sitting in the City of San Diego in connection
with any dispute arising under this Agreement and the other Documents.  Each
party hereto hereby irrevocably and unconditionally waives, to the fullest
extent it may effectively do so, any defense of an inconvenient forum or
improper venue to the maintenance of such action or proceeding in any such court
and any right of jurisdiction on account of its place of residence or
domicile.  Each party hereto irrevocably and unconditionally consents to the
service of any and all process in any such action or proceeding in such courts
by the mailing of copies of such process by registered or certified mail (return
receipt requested), postage prepaid, at its address specified in Article
XVII.  Each party hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and maybe enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.

 
-16-

--------------------------------------------------------------------------------

 
 
 
XII.
WAIVER OF JURY TRIAL

 
TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OTHER DOCUMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT AND OTHER DOCUMENTS.  EACH PARTY HERETO (i)
CERTIFIES THAT NEITHER OF THEIR RESPECTIVE REPRESENTATIVES, AGENTS OR ATTORNEYS
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (ii) ACKNOWLEDGES THAT
IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.
 
XIII.
COUNTERPARTS; EXECUTION

 
This Agreement may be executed in counterparts, each of which when so executed
and delivered shall be an original, but both of which counterparts shall
together constitute one and the same instrument.  A facsimile transmission of
this signed Agreement shall be legal and binding on both parties hereto.
 
XIV.
HEADINGS

 
The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.
 
 
XV.
SEVERABILITY

 
In the event any one or more of the provisions contained in this Agreement or in
the other Documents should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein or therein shall not in any way be affected or impaired
thereby.  The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions, the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
 
 
XVI.
ENTIRE AGREEMENT; REMEDIES, AMENDMENTS AND WAIVERS

 
This Agreement and the Documents constitute the entire agreement between the
parties hereto pertaining to the subject matter hereof and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of such parties.  No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by both parties.  No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitutea waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

 
-17-

--------------------------------------------------------------------------------

 

 
 
XVII.
NOTICES

 
Except as may be otherwise provided herein, any notice or other communication or
delivery required or permitted hereunder shall be in writing and shall be
delivered personally, or sent by telecopier machine or by a nationally
recognized overnight courier service, and shall be deemed given when so
delivered personally, or by telecopier machine or overnight courier service as
follows:
 
A.            If to the Company, to:


eTelCharge.com
1636 N. Hampton, Suite 270
Desoto, Texas
Telephone:                                 972-298-3800
Facsimile:                                 [_______________________]


 
B.            If to Holder, to:
 
Golden Gate Investors, Inc.
 
7817 Herschel Avenue, Suite 200
 
La Jolla, California 92037
 
Telephone:                                 858-551-8789
 
Facsimile:                                 858-551-8779
 
The Company or Holder may change the foregoing address by notice given pursuant
to this Article XVII.
 
XVIII.
CONFIDENTIALITY

 
Each of the Company and Holder agrees to keep confidential and not to disclose
to or use for the benefit of any third party the terms of this Agreement or any
other information which at any time is communicated by the other party as being
confidential without the prior written approval of the other party; provide,
however, that this provision shall not apply to information which, at the time
of disclosure, is already part of the public domain (except by breach of this
Agreement) and information which is required to be disclosed by law (including,
without limitation, pursuant to Item 601(b)(10) of Regulation S-K or S-B under
the Securities Act and the Exchange Act).
 
XIX.
ASSIGNMENT

 
This Agreement shall not be assignable by the Company without the prior written
consent of the Holder.  The Holder may assign this Agreement upon 10 days prior
written notice to the Company.

 
-18-

--------------------------------------------------------------------------------

 

 




IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed and delivered on the date first above written.




eTelCharge.com                                                                                                
Golden Gate Investors, Inc.


By:
__________________________                                                                                                           
By: __________________________


Title:
_________________________                                                                                                           
Title: _________________________

 
-19-

--------------------------------------------------------------------------------

 



 
SCHEDULE III.A.1
 


Name
Number of Shares of Common Stock
 
Options
   
Michael Fox
10,000
James (Toby) Wilson
1,200,000
Robert M. Howe, III
20,000,000
Robyn Gatch-Priest
1,200,000
John Todd
2,200,000




 
-20-

--------------------------------------------------------------------------------

 



 
SCHEDULE III.A.3
 
PREEMPTIVE RIGHTS
 
None.

 
-21-

--------------------------------------------------------------------------------

 



 
SCHEDULE III.H.
 
The Company has determined that certain “Information Statements” required to be
filed under Reg 14C of the Exchange Act in connection with certain actions taken
by written consent of the Company’s stockholders, in 2000, 2005 and 2007, were
not so filed, and has begun communications with the Securities and Exchange
Commission’s Division of Corporation Finance in this regard.  Current management
of the Company, which came on board in mid 2007, has not made a thorough review
of prior Commission Filings.  However, except as set forth above, current
management is not aware of material omissions or misstatements in said filings
that have not since been corrected by more recent filings.  In addition, current
management, with newly hired S.E.C. counsel, has undertaken to prepare and file
a Form 10KSB for the year ended Dec 31, 2007, and all periodic reports required
under the Exchange Act thereafter, that will comply in all respects with the
requirements of the Exchange Act.

 
-22-

--------------------------------------------------------------------------------

 



 
SCHEDULE III.L.
 
REGISTRATION RIGHTS
 
None.

 
-23-

--------------------------------------------------------------------------------

 



 
SCHEDULE IV.H.
 
SECURITY AGREEMENTS
 
None.

 
-24-

--------------------------------------------------------------------------------

 
